1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This communication is in response to applicants’ amendment received on November 4, 2021.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrases "continuously update the one or more indications in real time, collectively for use in selecting one of the predetermined, discrete frequencies as a selected transmission frequency to avoid local electromagnetic interference with the transmitter signal subsequently transmitted by the transmitter and received by the receiver during the operational procedure” and “a display that is configured to present at least one of the updated indications” lack proper written description. Applicant has not described in the specification in detail to perform step (iii) and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(0). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the steps are performed. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.” Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized. As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed steps.

As to claims 2-6, these claims stand rejected for incorporating the above rejected subject matter of claim 1.

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



The phrase “A portable device for use in conjunction with a system” is indefinite as it is vague whether the claim is directed to a portable device or a system; the claim is directed to a portable device that is capable of being used with a system in which a transmitter is moved in the ground and generates the frequencies  however the transmitter and features are not positively recited because they are not part of the portable device and the claim is directed to a portable device as such the portable device is being treated as a device that must be capable of being used with a transmitter having all these features but the transmitter and all these features are not required.
The term “collectively” is indefinite; it is vague as to what is meant by “collectively”? What is being collected? Only one frequency is selected so what is being collectively selected;
The phrase “said transmission frequency” is indefinite as it is vague whether the transmission frequency which is for the transmitter is a part of the portable device or not;


The phrase “continuously update the one or more indications” is indefinite as it is vague how the indication is updated continuously;
In claim 6, the phrase “said receiver is configured to receive at least one of a pitch orientation or a roll orientation of the transmitter on the selected transmission frequency during the operational procedure” is indefinite; it is vague as the transmitter is not required in cl. 1 (transmitter is inactive). Furthermore, cl. 1 is directed to a portable device that has only receiver and the transmitter is not part of the portable device. The scope of claim is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (5,361,029).
As to claim 1, Rider discloses a portable device comprising a receiver e.g. 200 that (i) measures the electromagnetic noise at multiple frequencies to establish a frequency content of the electromagnetic noise (col. 2, lines 33-60; col. 23, last para; col. 24, last para; fig. 3). Note that the first paragraph of the claim (preamble of the claim) is just an intended use. The claim is directed to a portable device comprising a receiver that is configured to perform the steps.
(ii) Rider discloses deriving one or more indications for frequencies at different locations. Fig. 4 shows a display 230 and loudspeaker 240. Rider inherently discloses deriving one or more indications as the operator manually selects the frequency and traces the object by observing the displayed signal (see LOCATING MODES OF OPERATION). (iii) Rider discloses the system wherein the system inherently update the indications. Note that as the receiver moves the noise level is updated for a particular frequency.

The receiver of Rider has frequency synthesizer and a microcontroller; the receiver allows flexibility to an operator to manually sweep through the frequency range. This does not mean that is the only option receiver or operator has. The receiver measures the noise level (see e.g. col. 10, last para; figs. 4;8A; note whole document). Rider discloses measuring the noise and a display device (fig. 4). Rider discloses at col. 23, last para that operator has flexibility to allow to sweep frequency to evaluate the noise; this means the noise or frequencies with noise are displayed so that operation can sweep through it. Rider teaches selecting the frequency (see e.g. second para; col. 7; auto tuning is known in the art); and receives the transmitter signal at the selected transmission frequency during the operational procedure (col. 2, lines 33-60; col. 23, last para; col. 24, last para). One of the inventive features disclosed by Rider is directed to avoiding noise while locating underground object. There is no positive recitation of the device; the claims is a portable device that comprising a receiver. The use of the device where a transmitter is carried through the ground or tracking a source during an operational procedure as claimed is also considered an intended use. The patented structure is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.04.

    PNG
    media_image1.png
    95
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    846
    media_image3.png
    Greyscale



7.	Claims 1,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brune et al. (2002/0105331) in view of Earl et al. (WO 92/19981).
As to claim 1, Brune discloses a boring tool locating system wherein a receiver measures the electromagnetic noise at various frequencies before the drilling operation so that these noisy frequencies are avoided (e.g. see para 0063). Brune discloses a display 180 in fig. 8 but does not specifically disclose deriving or displaying indications. Brune discloses monitoring the background noise levels at various frequencies that means the indications are derived. Note that as the boring tool moves the indications are inherently updated. There is no positive recitation of the device; the claims is a portable device that comprising a receiver. The use of the device where a transmitter is carried through the ground or tracking a source during an operational procedure as claimed is also considered an intended use.
Earl is cited to show that the background noise is displayed. See Abstract. Earl teaches to derive indications and display the background noise as functions of frequencies. It would have been obvious to one having ordinary skill in the related art at the time the invention was made to modify the device of Brune to have included a display device as taught by Earl to display the indications.
In Brune:

    PNG
    media_image4.png
    293
    822
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    396
    849
    media_image5.png
    Greyscale





As to claims 2-3, Rider discloses an apparatus wherein a transmitter e.g. 20 transmits a signal e.g. 32 while moving through the ground in a region during the underground drilling an operational procedure (col. 1, lines 50-64) while transmitting a transmitter signal; the region includes electromagnetic noises; a receiver 200 positioned at an above ground location for detecting the electromagnetic noises (col. 2. Third para); a processor for determining a predicted a depth (col. 24, last para); and a display e.g. 230 for indicating the depth. Note that Rider discloses an apparatus wherein the receiver receives multiple noise signals; determines the lowest noise and selects the operating frequency within the band of frequencies to minimize the interference; Rider teaches that the transmitter is in a boring tool that is moving; the depth of the underground object is determined by the antennae 501;502 (see Summary of The Invention; figs. 3; 4; also note whole document). The apparatus of Rider thus is to detect the underground noises and to determine the depth where the noise is minimum i.e. predicted depth and thus performs the same function as disclosed by the applicant. It would have been obvious to one having ordinary skill in the related art at the time the invention was made to use the device of Rider to detect the optimum depth where the noise is minimum for future underground drilling as disclosed in Rider.
As to claims 4-5, Rider and Brune in view of Earl both discloses determining the level of noise which is nothing but the amount of the noise (see e.g. paras 0063,0115 in Brune; Fig. 3 in Earl; and col. 23, last para in Rider).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/JAY PATIDAR/
Primary Examiner, Art Unit 2858